Dear Mr. McCall:
You have requested the opinion of this office as to whether the Cameron Parish School Board is permitted to finance the acquisition of school buses for contract school bus operators in order to eliminate interest charges which would normally be paid by contract bus operators when purchasing new buses. It is our understanding that the increased cost of new school buses and related interest charges have made it very difficult for the Cameron Parish School Board to employ contract school bus operators.
We direct your attention to Article 7 § 14 (A) of the Louisiana Constitution of 1974, which provides, in part, that:
      (A) Prohibited Uses. Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged or donated to or for any person, association, or corporation, public or private.
Pursuant to Article 6 § 44 of the Louisiana Constitution of 1974, a Parish School Board is a political subdivision of the state.
It is the opinion of this office that the Cameron Parish School Board would not be permitted to finance the acquisition of school buses for contract school bus operators. Such a transaction would be a loan of public funds to a private individual. Further, the elimination of interest costs would, in effect, be a donation of a thing of value of a political subdivision. As both loans and donations are specifically prohibited by Article 7 § 14 (A) of our Constitution, the Cameron Parish School Board is without authority to make loans or grants to private individuals even if it subsequently becomes easier to employ contract school bus operators.
We are enclosing for your information a copy of Op. La. Att'y. Gen. No. 77-596, which contains our views on a question very closely related to the one raised in your opinion request.
If we can be of any further assistance to you, please do not hesitate to contact us.
Very truly yours,
                                       WILLIAM J. GUSTE, JR. Attorney General
                                   By: __________________________ RONALD C. DAVIS Staff Attorney
RCD:gs encl:
State of Louisiana
DEPARTMENT OF JUSTICE WILLIAM J. GUSTE, JR.         BATON ROUGE              Telephone: ATTORNEY GENERAL                 70804               504-342-7013